DETAILED ACTION
This action is responsive to the amendment filed on 6/13/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 14, and 20, the limitation reciting not requiring latching is indefinite. The claim does not clearly and precisely define the metes and bounds of the claimed invention to enable those skilled in the art to understand what is claimed and how this claim limitation would manifest in the technology. See MPEP 2173.02. Specifically, it is unclear whether the requirement for the latching is optional or not, or is it forbidden. Because the claim does not specify whether latching is an optional limitation or whether it is a disclaimed limitation, under one scenario, the technology may manifest where a page is moved without latching, and, under another scenario, the technology may manifest where the page is moved while still involving latching (albeit not required, as claimed).
Claims 2-13 and 15-19 are rejected for being dependent on a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannou et al. (US 20150169237 A1, hereinafter Ioannou) in view of Cai et al. (CN104899154A, hereinafter Cai).
As per claim 1, Ioannou discloses:
A computer-implemented method comprising: [Ioannou teaches a computer program stored in computer readable medium to execute its disclosures (para. 18, lines 1-7)] managing, with a chain manager, a buffer pool of pages into a ring sub-chain comprising pages linked in a ring [Ioannou teaches a first and second pool (ring sub-chain) of buffers, where the second pool comprises a circular buffer (para. 16, lines 3-8); Ioannou also teaches a controller (chain manager) that maintains the pools and moves units between the pools (managing) (para. 19, lines 11-21)], and a linear sub-chain comprising pages linked in a line from a header; and [Ioannou teaches the first pool (linear sub-chain) comprises non-circular queues (para. 51, lines 1-5; also see fig. 5 illustrating the queues to be linear), where the header may correspond to the first slot of the queue.] moving a page between the linear sub-chain and the ring sub-chain [Ioannou teaches a mechanism for moving a unit between the two pools (linear and circular sub-chains) based on certain conditions such as invalidation of a page and a threshold number of units having been written (para. 15, lines 14-18)]
Ioannou does not explicitly disclose, but Cai discloses:
based on a moving schema evaluating a chain management characteristic for the page, wherein moving the page does not require latching of the buffer pool. [Cai discloses two linked lists T1 and T2 comprising pages (sub-chains)(see attached translated reference: page 3, paragraph 8), where the two linked lists comprise all the pages in the main memory (buffer pool) being managed by the operating system (Cai: page 6, paragraph 6, line 1 – paragraph 7, line 2); Cai teaches a page management strategy (schema) (Cai: page 5, paragraph 10, lines 6-7) for migrating an accessed page from linked list T1 to linked list T2 if the page is evaluated to be the most recently accessed page in linked list T1 based on bit indicators (Cai: page 3, paragraphs 9-13; page 6, paragraphs 7-9), where Cai’s disclosure requires clearing of bit flags when moving pages, but does not provide for other requirements such as latching. (Cai: page 3, paragraphs 9-13; page 6, paragraphs 7-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou with Cai’s disclosures directed towards evaluating a characteristic for a page in a chain and moving the page to a different chain based on the evaluation. Doing so would allow for improved administration of a memory device by “greatly extend[ing] the service life of the hybrid main memory [and] reduc[ing] the execution delay of the application. [Cai: page 8, paragraph 5]

	
As per claim 14, Ioannou discloses:
A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: [Ioannou teaches a computer program stored in computer readable medium to execute its disclosures (para. 18, lines 1-7)] managing a buffer pool of pages into a ring sub-chain comprising pages linked in a ring [Ioannou teaches a first and second pool (ring sub-chain) of buffers, where the second pool comprises a circular buffer (para. 16, lines 3-8)], and a linear sub-chain comprising pages linked in a line from a header [Ioannou teaches the first pool (linear sub-chain) comprises non-circular queues (para. 51, lines 1-5; also see fig. 5 illustrating the queues to be linear), where the header may correspond to the first slot of the queue]; moving a page between the linear sub-chain and the ring sub-chain [Ioannou teaches a mechanism for moving a unit between the two pools (linear and circular sub-chains) based on certain conditions such as invalidation of a page and a threshold number of units having been written (para. 15, lines 14-18)]
Ioannou does not explicitly disclose, but Cai discloses:
based on a moving schema evaluating a chain management characteristic for the page, wherein moving the page does not require latching of the buffer pool. [Cai discloses two linked lists T1 and T2 comprising pages (sub-chains)(see attached translated reference: page 3, paragraph 8), where the two linked lists comprise all the pages in the main memory (buffer pool) being managed by the operating system (Cai: page 6, paragraph 6, line 1 – paragraph 7, line 2); Cai teaches a page management strategy (schema) (Cai: page 5, paragraph 10, lines 6-7) for migrating an accessed page from linked list T1 to linked list T2 if the page is evaluated to be the most recently accessed page in linked list T1 based on bit indicators (Cai: page 3, paragraphs 9-13; page 6, paragraphs 7-9), where Cai’s disclosure requires clearing of bit flags when moving pages, but does not provide for other requirements such as latching. (Cai: page 3, paragraphs 9-13; page 6, paragraphs 7-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou with Cai’s disclosures directed towards evaluating a characteristic for a page in a chain and moving the page to a different chain based on the evaluation. Doing so would allow for improved administration of a memory device by “greatly extend[ing] the service life of the hybrid main memory [and] reduc[ing] the execution delay of the application. [Cai: page 8, paragraph 5]

As per claim 20, Ioannou discloses:
A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: [Ioannou teaches a computer program stored in computer readable medium to execute its disclosures (para. 18, lines 1-7) and a processor executing the instructions (para. 72, lines 8-16)] managing a buffer pool of pages into a ring sub-chain comprising pages linked in a ring, [Ioannou teaches a first and second pool (ring sub-chain) of buffers, where the second pool comprises a circular buffer (para. 16, lines 3-8)] and a linear sub-chain comprising pages linked in a line from a header [Ioannou teaches the first pool (linear sub-chain) comprises non-circular queues (para. 51, lines 1-5; also see fig. 5 illustrating the queues to be linear), where the header may correspond to the first slot of the queue]; moving a page between the linear sub-chain and the ring sub-chain [Ioannou teaches a mechanism for moving a unit between the two pools (linear and circular sub-chains) based on certain conditions such as invalidation of a page and a threshold number of units having been written (para. 15, lines 14-18)]
Ioannou does not explicitly disclose, but Cai discloses:
based on a moving schema evaluating a chain management characteristic for the page, wherein moving the page does not require latching of the buffer pool. [Cai discloses two linked lists T1 and T2 comprising pages (sub-chains)(see attached translated reference: page 3, paragraph 8), where the two linked lists comprise all the pages in the main memory (buffer pool) being managed by the operating system (Cai: page 6, paragraph 6, line 1 – paragraph 7, line 2); Cai teaches a page management strategy (schema) (Cai: page 5, paragraph 10, lines 6-7) for migrating an accessed page from linked list T1 to linked list T2 if the page is evaluated to be the most recently accessed page in linked list T1 based on bit indicators (Cai: page 3, paragraphs 9-13; page 6, paragraphs 7-9), where Cai’s disclosure requires clearing of bit flags when moving pages, but does not provide for other requirements such as latching. (Cai: page 3, paragraphs 9-13; page 6, paragraphs 7-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou with Cai’s disclosures directed towards evaluating a characteristic for a page in a chain and moving the page to a different chain based on the evaluation. Doing so would allow for improved administration of a memory device by “greatly extend[ing] the service life of the hybrid main memory [and] reduc[ing] the execution delay of the application. [Cai: page 8, paragraph 5]

Claims 2-6, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannou in view of Cai in view of Zhang et al. (US 20110219169 A1, hereinafter Zhang).
As per claim 2, Ioannou in view of Cai discloses all the limitations of claim 1 as shown above. Ioannou in view of Cai does not explicitly disclose, but Zhang discloses:
comprising tracking a frequency count, a modification status, and a use status, for each of the pages. [Zhang teaches tracking certain metadata of pages in a buffer pool, including a dirty flag to indicate whether the page was modified, where the dirty flag along with a second flag to indicate whether a page has been stored in a solid state storage (non-volatile memory) (para. 36, lines 5-7) together comprise a modification status, and a counter to indicate a number of times a page has been accessed (frequency count) (para. 36, lines 1-11), where the counter for indicating the number of times a page has been accessed may also serve as a use status as an access frequency of 0 would indicate unused status and any count above 0 would serve as a used status.]
Zhang and Ioannou in view of Cai are analogous to the claimed invention because they are in the same field of endeavor involving buffer pool management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Zhang and Ioannou in view of Cai, to modify the disclosures by Ioannou in view of Cai to include disclosures by Zhang since both Zhang and Ioannou in view of Cai teach data movement in buffer pool. Therefore, it would be applying a known technique (tracking certain metadata of pages in a buffer pool) to a known device (memory device managing movement of pages within a buffer pool) ready for improvement to yield predictable results (memory device managing movement of pages within a buffer pool by tracking and certain metadata to utilize as parameters for page movements).
Therefore, it would have been obvious to combine Ioannou, Cai, and Zhang for the benefit of creating a method to obtain the above specified limitations.
As per claim 3, Ioannou in view of Cai in view of Zhang discloses all the limitations of claim 2 as shown above, and further discloses:
comprising incrementing the frequency count of a page of the buffer pool of pages subsequent to the page being accessed. [Zhang teaches a counter to indicate a number of times a page has been accessed (frequency count) (para. 36, lines 7-8), which would necessarily be updated following an access to indicate the correct number of times a page has been accessed.]
As per claim 4, Ioannou in view of Cai in view of Zhang discloses all the limitations of claim 2 as shown above, and further discloses:
changing the modification status subsequent to the first page being modified; and changing the modification status subsequent to the first page is written to a non-volatile memory. [Zhang teaches a dirty flag to indicate whether a page has been modified (para. 36, lines 5-6) and a second flag to indicate whether a page has been stored in a solid state storage (non-volatile memory) (para. 36, lines 6-7), where the dirty flag and the second flag may together comprise a modification status, and where the dirty flag would necessarily be changed following a modification to reflect the correct state of modification and the second flag would be changed after the page has been written to a solid state drive (non-volatile memory) to reflect the correct state of storage status.]
Zhang and Ioannou in view of Cai are analogous to the claimed invention because they are in the same field of endeavor involving buffer pool management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Zhang and Ioannou in view of Cai, to modify the disclosures by Ioannou in view of Cai in view of Zhang to include additional disclosures by Zhang since both Zhang and Ioannou in view of Cai teach data movement in buffer pool. Therefore, it would be applying a known technique (modifying a flag to indicate whether the corresponding page has been written to non-volatile memory) to a known device (memory device containing a flag to indicate whether a page has been modified) ready for improvement to yield predictable results (memory device containing a flag to indicate whether a page has been modified, where the flag can be further modified to indicate the corresponding page has been written to non-volatile memory in order to more efficient store page management data).
Therefore, it would have been obvious to combine Ioannou in view of Cai and Zhang for the benefit of creating a method to obtain the above specified limitations.
As per claim 5, Ioannou in view of Cai in view of Zhang discloses all the limitations of claim 2 as shown above, and further discloses:
comprising changing the use value of a first page from unflagged to flagged when the first page is accessed. [Zhang teaches a counter to indicate the number of times a page has been accessed (para. 36, lines 7-8) where the counter may also correspond to the use value, as a count of 0 indicating the page has not be accessed may correspond to an unflagged value and any value above 0 following an incrementing of the counter in response to accessing the page may correspond to a flagged value.]
As per claim 6, Ioannou in view of Cai discloses all the limitations of claim 1 as shown above. Ioannou in view of Cai does not explicitly disclose, but Zhang discloses:
comprising: determining a replaceable page by sequentially evaluating each page within the ring sub-chain; and [Zhang teaches sequentially evaluating pages in its buffer pool for eviction (replacement) (para. 44, lines 1-5), where Ioannou in claim 1 teaches a buffer pool comprising a ring sub-chain.] replacing the replaceable page with a replacement page from outside of the buffer pool. [Zhang teaches a rotational media residing outside the buffer pool (see fig. 2 showing rotation media 210 outside the buffer pool 215). Zhang teaches, when a buffer pool is full, provide room for a page residing in the rotation media by evicting (replacing) a page comprising a part of the buffer pool. (para. 37, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai with Zhang’s disclosures directed towards maintaining data in a buffer pool and replacing buffer pool pages with data outside the buffer pool. Doing so would allow for a more efficient administration of database system by avoiding situations where the administration of the systems is “expensive, can take up a significant amount of space, and consume a significant amount of power.” (Zhang: 0001) .
Therefore, it would have been obvious to combine Ioannou in view of Cai and Zhang for the benefit of obtaining the above specified limitations.

	
As per claim 8, Ioannou in view of Cai in view of Zhang discloses all the limitations of claim 6 as shown above, and further discloses:
wherein evaluating each page within the ring sub-chain comprises: determining that a use value is unflagged for a current page; [Zhang also teaches evaluating pages sequentially (para. 44, lines 1-5) and determining whether a page falls into a certain category, such as cold, that will be flushed (replaced) (para. 45, lines 1-3), where the category determination may be executed by using certain metadata thresholds (para. 39, lines 6-10; para. 42, lines 1-13); Zhang teaches a counter to indicate the number of times a page has been accessed (para. 36, lines 7-8) and Zhang’s counter value is such a metadata (para. 36, lines 1, 7-8), where, therefore, the access counter metadata tracked by Zhang could be used to evaluate the pages. The counter value may correspond to a use value, as a count of 0 would correspond to an unflagged use value, as Zhang’s counter value of 0 and the claim’s unflagged use value indicate that the page has not been accessed.] determining that a frequency count is less than a threshold value; and [Zhang teaches characterizing a page based on the access pattern into categories such as cold, warm, and hot, for example (para. 39, lines 6-10), where the access pattern may metadata such as access count (see the rejection in the limitation above), and cold pages may comprise those with an access value below a threshold.] responsive to determining that the use value is flagged and the frequency count is less than the threshold value, determining that the current page is the replaceable page. [Zhang teaches, when replacing (evicting) a page to make room for a page from outside the buffer pool (para. 37, lines 1-9; where the new page originates from a rotation media outside the buffer pool (see fig. 2 showing rotational media 210 outside the buffer pool 215)), replacing the pages that are classified as cold (para. 45, lines 1-5), where a cold page may be classified as cold based on access count, as the classification of the pages is dependent on determining a page falls within a certain range surrounding thresholds (para. 39, lines 6-10; para. 42, lines 1-13) and a page’s access count is a metadata tracked by Zhang’s disclosures (para. 36, lines 7-8), and where a page with an access count in the cold range may necessarily be marked as used due to the access count of the page being non-zero while the access count is also in the range below the threshold separating cold pages from non-cold pages.]
As per claim 15, Ioannou in view of Cai in view of Zhang discloses all the limitations of claim 14 as shown above, and further discloses:
wherein the program instructions comprise: P202002499US01Page 24 of 27tracking a frequency count, a modification status, and a use status, for each of the pages [Zhang teaches tracking certain metadata in a buffer pool, including a dirty flag to indicate whether the page was modified, where the dirty flag along with a second flag to indicate whether a page has been stored in a solid state storage (non-volatile memory) (para. 36, lines 5-7) together comprise a modification status, and a counter to indicate a number of times a page has been accessed (frequency count) (para. 36, lines 1-11), where the counter to indicate a number of times a page has been accessed may also serve as a use status as an access frequency of 0 would indicate unused status and any count above 0 would serve as a used status.]; incrementing the frequency count of a first page subsequent to the first page being accessed [Zhang teaches a counter to indicate a number of times a page has been accessed (frequency count) (para. 36, lines 7-8), which would necessarily be updated following an access to indicate the correct number of times a page has been accessed.]; changing the modification status subsequent to the first page being modified; and changing the modification status subsequent to the first page is written to a non-volatile memory [Zhang teaches a dirty flag (modification status) to indicate whether a page has been modified (para. 36, lines 5-6) and further teaches a second flag indicating whether a copy of the page has been stored into a solid state storage (non-volatile memory) (para. 36, lines 6-7), where the dirty flag and the second flag together may comprise a modification value; where the dirty flag would necessarily be changed following a modification to reflect the correct state of modification and the second flag would necessarily be changed after a write to the solid state storage (non-volatile memory) to reflect the correct write status]; and changing the use value of a first page from unflagged to flagged when the first page is accessed.  [Zhang teaches a counter to indicate the number of times a page has been accessed (para. 36, lines 7-8), where the counter may correspond to the use value, as a count of 0 indicating the page has not be accessed may correspond to an unflagged value and any value above 0 following an incrementing of the counter in response to accessing the page may correspond to a flagged value.]
Zhang and Ioannou in view of Cai are analogous to the claimed invention because they are in the same field of endeavor involving buffer pool management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Zhang and Ioannou in view of Cai, to modify the disclosures by Ioannou in view of Cai to include disclosures by Zhang since both Zhang and Ioannou in view of Cai teach data movement in buffer pool. Therefore, it would be applying a known technique (tracking certain metadata of pages in a buffer pool) to a known device (memory device managing movement of pages within a buffer pool) ready for improvement to yield predictable results (memory device managing movement of pages within a buffer pool by tracking and certain metadata to utilize as parameters for page movements).
Therefore, it would have been obvious to combine Ioannou in view of Cai and Zhang for the benefit of creating a method to obtain the above specified limitations.
As per claim 16, Ioannou in view of Cai discloses all the limitations of claim 14 as shown above. Ioannou in view of Cai does not explicitly disclose, but Zhang discloses:
determining a replaceable page by sequentially evaluating each page within the ring sub-chain [Zhang teaches sequentially evaluating pages in its buffer pool for eviction (replacement) (para. 44, lines 1-5), where Ioannou in claim 1 teaches a buffer pool comprising a ring sub-chain.]; and replacing the replaceable page with a replacement page from outside of the buffer pool.  [Zhang teaches a rotational media residing outside the buffer pool (see fig. 2 showing rotation media 210 outside the buffer pool 215). Zhang teaches, when a buffer pool is full, provide room for a page residing in the rotation media by evicting (replacing) a page in the main media comprising a part of the buffer pool. (para. 37, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai with Zhang’s disclosures directed towards maintaining data in a buffer pool and replacing buffer pool pages with data outside the buffer pool. Doing so would allow for a more efficient administration of database system by avoiding situations where the administration of the systems is “expensive, can take up a significant amount of space, and consume a significant amount of power.” (Zhang: 0001) .
Therefore, it would have been obvious to combine Ioannou in view of Cai and Zhang for the benefit of obtaining the above specified limitations.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannou in view of Cai in view of Zhang and Wu et al. (CN 110888600 B, hereinafter Wu).
As per claim 7, Ioannou in view of Cai in view of Zhang teaches all the limitations of claim 6 as shown above, and further teaches:
wherein evaluating each page within the ring sub-chain comprises: P202002499US01Page 22 of 27determining that a modification value is flagged for a current page; and [Zhang teaches determining whether a page is marked dirty when deciding to ‘flush’ a page to a disk, (para. 45, lines 1-4), where the dirty flag taught by Zhang comprises a modification value (para. 36, lines 5-7)]
Ioannou in view of Cai in view of Zhang does not explicitly disclose, but Wu discloses:
responsive to determining that the modification value is flagged, determining that the current page is not the replaceable page and evaluating a next page as the current page. [Wu teaches a buffer containing dirty and clean data (see attached translated reference: page 1, Abstract, lines 1-3), where a page is marked dirty (modification value is flagged) if the page has been modified or updated (page 4, para. 1, lines 3-4), and where, in evaluating the buffer for a page to replace, a cold dirty page is not removed if there is a cold clean page present in the buffer (page 3, para. 1, lines 1-2; page 3, para. 3, lines 1-5). As Zhang teaches sequentially evaluating pages in its buffer pool for eviction (replacement) (para. 44, lines 1-5), the evaluation sequence would then evaluate the next page.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai in view of Zhang with Wu’s disclosures directed towards avoiding replacing a modified data page. Doing so would allow for improved administration of flash memory-oriented buffer by “reducing dirty data page write-back operations”. (Wu: page 2, para. 8, lines 2-3)
Therefore, it would have been obvious to combine Ioannou in view of Cai, Zhang, and Wu for the benefit of obtaining the above specified limitations.
As per claim 17, Ioannou in view of Cai in view of Zhang teaches all the limitations of claim 16 as shown above, and further discloses:
wherein evaluating each page within the ring sub-chain comprises: determining that a modification value is flagged for a current page [Zhang teaches determining whether a page is marked dirty when deciding to ‘flush’ a page to a disk, (para. 45, lines 1-4), where the dirty flag taught by Zhang comprises a part of modification value (para. 36, lines 5-6)]; and; determining that a use value is unflagged for a current page [Zhang also teaches evaluating pages sequentially (para. 44, lines 1-5) and determining whether a page falls into a certain category, such as cold, that will be be flushed (replaced) (para. 45, lines 1-3), where the category determination may be executed by using certain metadata thresholds (para. 39, lines 6-10; para. 42, lines 1-13); Zhang teaches a counter to indicate the number of times a page has been accessed (para. 36, lines 7-8) and Zhang’s counter value is such a metadata (para. 36, lines 1, 7-8), where, therefore, the access counter metadata tracked by Zhang could be used to evaluate the pages. The counter value may correspond to a use value, as a count of 0 would correspond to an unflagged use value, as Zhang’s counter value of 0 and the claim’s unflagged use value indicate that the page has not been accessed.]; determining that a frequency count is less than a threshold value [Zhang teaches characterizing a page based on the access pattern into categories such as cold, warm, and hot, for example (para. 39, lines 6-10), where the access pattern may metadata such as access count (see the rejection in the limitation above), and cold pages may comprise those with an access value below a threshold.]; and responsive to determining that the use value is flagged, and the frequency count is less than the threshold value, determining that the current page is the replaceable page.  [Zhang teaches, when replacing (evicting) a page to make room for a page from outside the buffer pool (para. 37, lines 1-9; where the new page originates from a rotation media outside the buffer pool (see fig. 2 showing rotational media 210 outside the buffer pool 215)), replacing the pages that are classified as cold (para. 45, lines 1-5), where a cold page may be classified as cold based on access count, as the classification of the pages is dependent on determining a page falls within a certain range surrounding thresholds (para. 39, lines 6-10; para. 42, lines 1-13) and a page’s access count is a metadata tracked by Zhang’s disclosures (para. 36, lines 7-8), and where a page with an access count in the cold range may be marked as used due to the access count of the page being non-zero while the access count is also in the range below the threshold separating cold pages from non-cold pages.]
Ioannou in view of Cai in view of Zhang does not explicitly disclose, but Wu discloses
responsive to determining that the modification value is flagged, determining that the current page is not the replaceable page and evaluating a next page as the current page [Wu teaches a buffer containing dirty and clean data (see attached translated reference: page 1, Abstract, lines 1-3), where a page is marked dirty (modification value is flagged) if the page has been modified or updated (page 4, para. 1, lines 3-4), and where, in evaluating the buffer for a page to replace, a cold dirty page is not removed if there is a cold clean page present in the buffer (page 3, para. 1, lines 1-2; page 3, para. 3, lines 1-5). As Zhang teaches sequentially evaluating pages in its buffer pool for eviction (replacement) (para. 44, lines 1-5), the evaluation sequence would then evaluate the next page.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai in view of Zhang with Wu’s disclosures directed towards avoiding replacing a modified data page. Doing so would allow for improved administration of flash memory-oriented buffer by “reducing dirty data page write-back operations”. (Wu: page 2, para. 8, lines 2-3)
Therefore, it would have been obvious to combine Ioannou in view of Cai, Zhang, and Wu for the benefit of obtaining the above specified limitations.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannou in view of Cai in view of Zhang and Shore (US 20200251158 A1, hereinafter Shore).
As per claim 9, Ioannou in view of Cai in view of Zhang teaches all the limitations of claim 6 as shown above, and further teaches:
wherein evaluating each page within the ring sub-chain comprises: determining that a frequency count for the current page is greater than a threshold value; [Zhang teaches a counter to indicate a number of times a page has been accessed (para. 36, lines 7-8); Zhang also teaches evaluating pages sequentially (para. 44, lines 1-5) and determining whether a page falls into a certain category, such as cold, to be flushed (replaced) (para. 45, lines 1-3), where the category determination may be executed by using certain metadata thresholds (para. 39, lines 6-10; para. 42, lines 1-13) and Zhang’s counter value is such a metadata (para. 36, lines 1, 7-8), where, therefore, the access pattern may comprise access count, and non-cold pages, which are not flushed (replaced), may comprise those with an access value above a cold threshold.] responsive to determining that a frequency count for the current page is greater than a threshold value, determining that the current page is not the replaceable page, reducing the frequency count for the current page, unflagging a flagged use value, and evaluating a next page as the current page.  [Zhang teaches, when replacing a page from a page outside the buffer pool (para. 37, lines 1-9; where the new page originates from a rotation media outside the buffer pool (see fig. 2 showing rotational media 210 outside the buffer pool 215)), replacing the pages that are classified as cold (para. 45, lines 1-5), where a cold page may be marked as on cold based access count being below a threshold (see the rejection in the limitation above), where a page with an access count above the threshold for cold range would necessarily will not be replaced by the page from outside the buffer pool during the operation. Zhang also teaches sequentially evaluating pages in its buffer pool for eviction (replacement) (para. 44, lines 1-5), where the evaluation process would necessarily move onto the next page.]
Ioannou in view of Cai in view of Zhang does not explicitly disclose, but Shore discloses:
responsive to determining that a frequency count for the current page is greater than a threshold value, determining that the current page is not the replaceable page, reducing the frequency count for the current page, unflagging a flagged use value, and evaluating a next page as the current page. [Shore teaches evaluating an access counter and resetting the counter if the counter is above a threshold (para. 12, lines 18-22), where the resetting may comprise setting the value to 0 (para. 27, lines 13-16), where, an access counter may also correspond a use flag, and an access count of 0 can correspond to an unflagged use flag and a reduced frequency count.]
Ioannou in view of Cai, Zhang, and Shore are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Ioannou in view of Cai, Zhang, and Shore, to modify the disclosures by Ioannou in view of Cai in view of Zhang to include disclosures by Shore since both Ioannou in view of Cai in view of Zhang and Shore teach access frequency counter. Therefore, it would be applying a known technique (checking the an access count and reducing value to 0 if it reaches a threshold) to a known device (memory device tracking the number of times a page in its buffer pool was accessed) ready for improvement to yield predictable results (memory device tracking the number of times a page in its buffer pool was accessed, where the number may be reset to 0 if it reaches a certain threshold in order to provide for cyclical measurement of the access counts).
Therefore, it would have been obvious to combine Ioannou in view of Cai, Zhang, and Shore for the benefit of creating a method to obtain the above specified limitations.
As per claim 18, Ioannou in view of Cai in view of Zhang discloses the limitations of claim 16 as shown above, and further discloses:
wherein evaluating each page within the ring sub-chain comprises: determining that a frequency count for the current page is greater than a threshold value [Zhang teaches a counter to indicate a number of times a page has been accessed (para. 36, lines 7-8); Zhang also teaches evaluating pages sequentially (para. 44, lines 1-5) and determining whether a page falls into a certain category, such as cold, to be flushed (replaced) (para. 45, lines 1-3), where the category determination may be executed by using certain metadata thresholds (para. 39, lines 6-10; para. 42, lines 1-13) and Zhang’s counter value is such a metadata (para. 36, lines 1, 7-8), where, therefore, the access pattern may comprise access count, and non-cold pages, which are not flushed (replaced), may comprise those with an access value above a cold threshold.]; P202002499US01Page 25 of 27responsive to determining that a frequency count for the current page is greater than a threshold value, determining that the current page is not the replaceable page, reducing the frequency count for the current page, and evaluating a next page as the current page. [Zhang teaches, when replacing a page from a page outside the buffer pool (para. 37, lines 1-9; where the new page originates from a rotation media outside the buffer pool (see fig. 2 showing rotational media 210 outside the buffer pool 215)), replacing the pages that are classified as cold (para. 45, lines 1-5), where a cold page may be marked as on cold based access count being below a threshold (see the rejection in the limitation above), where a page with an access count above the threshold for cold range would necessarily will not be replaced by the page from outside the buffer pool during the operation. Zhang also teaches sequentially evaluating pages in its buffer pool for eviction (replacement) (para. 44, lines 1-5), where the evaluation process would necessarily move onto the next page.]
Ioannou in view of Cai in view of Zhang does not explicitly disclose, but Shore discloses:
responsive to determining that a frequency count for the current page is greater than a threshold value, determining that the current page is not the replaceable page, reducing the frequency count for the current page, unflagging a flagged use value, and evaluating a next page as the current page. [Shore teaches evaluating an access counter and resetting the counter if the counter is above a threshold (para. 12, lines 18-22), where the resetting may comprise setting the value to 0 (para. 27, lines 13-16), where, an access counter may also correspond a use flag, and an access count of 0 can correspond to an unflagged use flag and a reduced frequency count.]
Ioannou, Cai, Zhang, and Shore are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Ioannou, Cai, Zhang, and Shore, to modify the disclosures by Ioannou in view of Cai in view of Zhang to include disclosures by Shore since both Ioannou in view of Cai in view of Zhang and Shore teach access frequency counter. Therefore, it would be applying a known technique (checking the an access count and reducing value to 0 if it reaches a threshold) to a known device (memory device tracking the number of times a page in its buffer pool was accessed) ready for improvement to yield predictable results (memory device tracking the number of times a page in its buffer pool was accessed, where the number may be reset to 0 if it reaches a certain threshold in order to provide for cyclical measurement of the access counts).
Therefore, it would have been obvious to combine Ioannou, Cai, Zhang, and Shore for the benefit of creating a method to obtain the above specified limitations.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannou in view of Sun (US 20170090755 A1, hereinafter Sun).
As per claim 10, Ioannou in view of Cai teaches all the limitations of claim 1 shown above. Ioannou in view of Cai does not explicitly disclose, but Sun discloses:
comprising tracking a ring sub-chain count ("RC") of pages within the ring sub-chain that satisfy a condition of the moving schema, and a linear sub-chain count ("LC") of pages within the linear sub-chain that satisfy a condition of the moving schema, wherein the moving schema is activated when the RC reaches a RC threshold or when the LC reaches a LC threshold. [Sun teaches a mechanism (schema) for transferring data between two buffer structures if the remaining space of either buffer falls below a threshold. (para. 97, lines 1-5), where Sun teaches selecting at least a part of the data in a buffer being transferred (para. 95, line 1 – para. 96, line 4) and further teaches selecting a specified amount of data to transfer from a buffer (para. 99, line 8-10; para. 100, lines 8-10), where Sun’s arrangement of selecting a specified amount of target data to move from both buffers shows Sun tracks the amount of data that need to be moved (satisfying condition of the moving schema). (also see fig. 4 showing size evaluation and data movement happening to both buffers during a single process); where the mechanism disclosed by Sun may be applied to Ioannou’s disclosures pertaining to the circular buffer pool (Ioannou: para. 16, lines 3-8) and linear queue (Ioannou: para. 51, lines 1-5; fig. 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai with Sun’s disclosures directed towards a mechanism for moving data between two buffers if either buffer falls below a threshold, and also tracking the amount of data to be moved. Doing so would allow for improved data access speed and accuracy overcoming drawbacks from the “capacity of the buffer of the SSD [being] limited and small generally, which cannot meet storage requirements of the SSD, thereby affecting the hit rate of accessing data.” [Sun: 0005]
Therefore, it would have been obvious to combine Ioannou, Cai, and Sun for the benefit of obtaining the above specified limitations.
As per claim 19, Ioannou in view of Cai discloses all the limitations of claim 14 as shown above. Ioannou in view of Cai does not explicitly disclose, but Sun discloses:
comprising tracking a ring sub-chain count ("RC") of pages within the ring sub-chain that satisfy a condition of the moving schema, and a linear sub-chain count ("LC") of pages within the linear sub-chain that satisfy a condition of the moving schema, wherein the moving schema is activated when the RC reaches a RC threshold or when the LC reaches a LC threshold.   [Sun teaches a mechanism (schema) for transferring data between two buffer structures if the remaining space of either buffer falls below a threshold. (para. 97, lines 1-5), where Sun teaches selecting at least a part of the data in a buffer being transferred (para. 95, line 1 – para. 96, line 4) and further teaches selecting a specified amount of data to transfer from a buffer (para. 99, line 8-10; para. 100, lines 8-10), where Sun’s arrangement of selecting a specified amount of target data to move from both buffers shows Sun tracks the amount of data that need to be moved (satisfying condition of the moving schema). (also see fig. 4 showing size evaluation and data movement happening to both buffers during a single process); where the mechanism disclosed by Sun may be applied to Ioannou in view of Cai’s disclosures pertaining to the circular buffer pool (Ioannou: para. 16, lines 3-8) and linear queue (Ioannou: para. 51, lines 1-5; fig. 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai with Sun’s disclosures directed towards a mechanism for moving data between two buffers if either buffer falls below a threshold, and also tracking the amount of data to be moved. Doing so would allow for improved data access speed and accuracy overcoming drawbacks from the “capacity of the buffer of the SSD [being] limited and small generally, which cannot meet storage requirements of the SSD, thereby affecting the hit rate of accessing data.” [Sun: 0005]
Therefore, it would have been obvious to combine Ioannou, Cai, and Sun for the benefit of obtaining the above specified limitations.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannou in view of Cai in view of Khalili et al. (US 11036412 B2, hereinafter Khalili) and Zhang.
As per claim 11, Ioannou in view of Cai teaches all the limitations of claim 1 as shown above. Ioannou in view of Cai does not explicitly disclose, but Khalili discloses:
which are selected based on a busy level of the buffer pool. [Khalili teaches I/O buffer used in read operations (col. 7, lines 22-24) and two modes of loading data to and from the buffer (col. 7, lines 27-32), where switching from one mode to another can happen in response to the amount of commands queued (busy level) (col. 7, lines 4-18), where Khalili’s disclosure may similarly be applied to selecting from different alternatives in movement of data between a circular structure and a linear structure as disclosed by Ioannou (Ioannou: para. 51, lines 1-5; fig. 5).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Iannou in view of Cai with Khalili’s disclosures directed towards switching between data reading/loading method involving buffers based on the amount of commands queued. Doing so would allow for an improved system administration by optimizing the system for different command completion latencies resulting from the number of commands queued. [Khalili: col. 1, lines 14-30]
Therefore, it would have been obvious to combine Iannou, Cai, and Khalili for the benefit of obtaining the above specified limitations.
Ioannou in view of Cai in view of Khalili does not explicitly disclose, but Zhang discloses:
wherein the moving schema comprises a latching moving schema and a slide window moving schema, [Zhang teaches mechanism for moving data between different structures in a buffer pool (para. 44, lines 6-10; para. 46, lines 5-9); where Zhang discloses multiple methods and aspects involving data movement (e.g. para. 45, lines 1-4 in tandem with para. 46, lines 5-9 showing data being moved from one structure (SSS) into another (main memory) one at a time through a queue or altogether without a queue) that may be modified or alternatively constructed (para. 76, lines 1-12), where the one method disclosed by Zhang may comprise a latching moving scheme and another may comprise a slide window moving schema.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai with Zhang’s disclosures directed towards maintaining data in a buffer pool and providing for a variety of methods for moving data between the structures in the buffer pool. Doing so would allow for a more efficient administration of database system by avoiding situations where the administration of the systems is “expensive, can take up a significant amount of space, and consume a significant amount of power.” (Zhang: 0001) .
Therefore, it would have been obvious to combine Ioannou, Cai, Khalili, and Zhang for the benefit of obtaining the above specified limitations.

As per claim 13, Ioannou in view of Cai in view of Zhang and Khalili teaches all the limitations of claim 11 as shown above and further teaches:
wherein the slide window moving schema comprises: latching a slide window of pages in the linear sub-chain [Zhang teaches initiating a scanning operation in its buffer pool to initiate an eviction process (para. 44, lines 3-5) and also teaches evaluating pages in a buffer pool in a sequential manner (para. 44, lines 1-5), where the initialization of the evaluation process may comprise latching the slide window; Zhang teaches the buffer pool to which Zhang’s operations are directed towards comprises a main memory and a solid state storage (see fig. 2 showing buffer pool 215 including main memory 220 and solid state storage 225), where the operations on solid state storage may correspond to the claim’s operations on the linear sub-chain, which is taught by Ioannou (Ioannou: para. 51, lines 1-5; fig. 5)] that have an unflagged use value and a frequency count less than a threshold; [Zhang teaches moving a cold page from the solid state storage (linear sub-chain) (para. 46, lines 5-9), where the solid state storage would therefore necessarily contain pages designated as cold. As for the claim’s unflagged use value and frequency count under a threshold, Zhang teaches that classification of its cold data may be based on certain metadata threshold (para. 39, lines 6-10; para. 42, lines 1-13) and also teaches its metadata comprises a counter tracking access counts (para. 36, lines 1, 7-8), where the counter may therefore be utilized to determine the cold threshold, and, where, if the cold data threshold is set as 1, pages comprising 0 access count would comprise cold data taught to be moved above, which corresponds to a page with a frequency count under a threshold. The counter may also be utilized as a use value flag, where a count of 0 would indicate that the page has not been accessed and the page would therefore correspond to the claim’s page with an unflagged use value.] moving the slide window to the linear sub-chain; [Zhang teaches evaluating pages in a buffer pool in a sequential manner (para. 44, lines 1-5), which may correspond to moving the slide window.] unlatching the slide window; [Zhang teaches initiating a scanning operation in its buffer pool to initiate an eviction process (para. 44, lines 3-5), where the completion of the eviction process may comprise unlatching the slide window.] latching a second slide window of pages in the ring sub-chain with a flagged use value and a selection from the group consisting of: [Zhang teaches initiating a scanning operation in its buffer pool to initiate an eviction process (para. 44, lines 3-5) and also teaches evaluating pages in a buffer pool in a sequential manner (para. 44, lines 1-5), where the evaluation process may also comprise the second slide window and initiation of the evaluation process may comprise latching; where the buffer pool comprises a main memory and a solid state storage (see fig. 2 showing buffer pool 215 including main memory 220 and solid state storage 225), where the operations on the main memory may correspond to the claim’s operations on the ring sub-chain, which is taught by Ioannou (Ioannou: para. 16, lines 3-8); as for the claim’s pages with flagged use value, Zhang teaches moving a data above cold threshold from the main memory (ring sub-chain) (para. 44, lines 6-10), where the main memory would necessarily contain pages with parameters above the cold threshold; Zhang teaches that classification of its cold data may be based on certain metadata threshold (para. 39, lines 6-10; para. 42, lines 1-13) and also teaches its metadata comprises a counter tracking access counts (para. 36, lines 1, 7-8), where the counter may therefore be utilized to determine the cold threshold, and if the cold data threshold is set as 1, pages comprising access counts above the threshold (as taught in para. 44, lines 6-10 referenced above) may correspond to the pages taught above for relocating from the main memory (ring sub-chain); where, for the pages above the cold threshold, the counter may also be utilized as a use value flag, where a count above the threshold would indicate that the page has been accessed and would therefore correspond to a flagged use value that is targeted to be moved by Zhang’s disclosure.] a flagged modification value and a frequency count higher than a threshold; [Zhang teaches moving a data above cold threshold from the main memory (ring sub-chain) (para. 44, lines 6-10), where a data above a cold threshold may correspond to a page with a flagged modification value and a frequency count higher than a threshold (see the rejection in the limitation above), and where Zhang’s evaluation process would necessarily select the data above a cold threshold in order to move the data.] moving the second slide window to the ring sub-chain; and [Zhang teaches evaluating pages in a buffer pool in a sequential manner (para. 44, lines 1-5), which may correspond to moving the slide window.] unlatching the second slide window. [Zhang teaches initiating a scanning operation in its buffer pool to initiate an eviction process (para. 44, lines 3-5), where the completion of the eviction process may comprise unlatching the slide window.]

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ioannou in view of Cai in view of Zhang, Khalili, and Shu et al. (WO 2018141304 A1, hereinafter Shu).
As per claim 12, Ioannou in view of Cai in view of Zhang and Khalili teaches all the limitations of claim 11 as shown above and further teaches:
wherein the latching moving schema comprises: latching the buffer pool; [Zhang teaches, executing a scan algorithm on the pages of a buffer pool when the buffer pool is under pressure (para. 39, lines 1-10), followed by evicting of pages (para. 44, lines 1-3)] moving all pages in the linear sub-chain with an unflagged use value and frequency count less than a threshold to the ring sub-chain; [Zhang teaches a main memory and a solid state storage comprising parts of a buffer pool (see fig. 2 showing buffer pool 215 including main memory 220 and solid state storage 225), where combined with Ioannou’s disclosure of linear and circular structures (Ioannou: para. 51, lines 1-5; fig. 5), Zhang’s operations on the main memory may correspond to the claim’s operations on its ring sub-chain, and Zhang’s the operations on the solid state drive may correspond to the claim’s operations on its linear sub-chain. Zhang teaches, during an eviction process, moving certain cold data from its solid state storage (corresponding to linear sub-chain) into the main memory (corresponding to ring sub-chain). (para. 45, lines 1-4 shows ‘flushing’ cold pages from the solid state storage (linear sub-chain); para. 46, lines 5-8 shows first copying the pages to be flushed onto the main memory (ring sub-chain)); Zhang teaches that classification of its cold data may be based on certain metadata threshold (para. 39, lines 6-10; para. 42, lines 1-13) and also teaches its metadata comprises a counter tracking access counts (para. 36, lines 1, 7-8), where the counter may therefore be utilized to determine the cold threshold, and if the cold data threshold is set as 1, pages comprising 0 access count would comprise cold data taught to be moved above as well as the claim’s pages with a frequency count less than a threshold. The counter may also be utilized as a use value flag, where a count of 0 would indicate that the page has not been accessed and would therefore correspond to an unflagged use value.] moving all pages in the ring sub-chain with a flagged use value and a frequency count higher than a threshold to the linear sub-chain; and [Zhang teaches, during an eviction process, moving certain data above cold threshold from its main memory (corresponding to ring sub-chain) into a solid state storage (corresponding to linear sub-chain). (para. 44, lines 6-10), where, in light of Zhang’s disclosures also comprising additional modifications and alternative constructions to its subject matter (para. 76, lines 1-12), Zhang’s teaching of moving all the data falling into a category (para. 45, lines 1-4 and para. 46, lines 5-8 show moving all the data falling into a ‘cold’ category) could be applied to the instant movement of data above cold threshold as well; Zhang teaches that classification of its cold data may be based on certain metadata threshold (para. 39, lines 6-10; para. 42, lines 1-13) and also teaches its metadata comprises a counter tracking access counts (para. 36, lines 1, 7-8), where the counter may therefore be utilized to determine the cold threshold, and if the cold data threshold is set as 1, pages comprising access counts above the threshold (as taught in para. 44, lines 6-10 referenced above) would correspond to the pages with a frequency count higher than a threshold in the instant claim; the counter may also be utilized as a use value flag, where a count above the threshold would indicate that the page has been accessed and would therefore correspond to a flagged use value.] unlatching the buffer pool.  [Zhang teaches, executing a scan algorithm on the pages of a buffer pool when the buffer pool is under pressure (para. 39, lines 1-10), followed by evicting of pages (para. 44, lines 1-3), where the completion of the evicting process would correspond to unlatching the buffer pool.]
Ioannou in view of Cai in view of Zhang and Khalili does not explicitly disclose but Shu discloses:
moving all pages in the ring sub-chain with a flagged use value and a flagged modification value to the linear sub-chain; [Shu teaches writing all the dirty data in a first buffer into a second buffer (page 6, para. 12, lines 1-4) and further teaches marking a data as dirty when it was recently manipulated (modified) by a write operation (page 3, para. 6, lines 1-4 (paragraph number includes paragraphs dedicated to section headings))]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Ioannou in view of Cai in view of Zhang and Khalili with Shu’s disclosures directed towards moving certain dirty data from one buffer to another. Doing so would allow for improving the flash memory life by avoiding unnecessary data writes. [Shu: page 5, para. 5, lines 1-3]
Therefore, it would have been obvious to combine Ioannou, Cai, Khalili, Zhang, and Shu for the benefit of obtaining the above specified limitations.


Response to Arguments
	
On pages 7-8 of the remarks, the applicant argues:
The Office Action rejects claims 1, 14, and 20 under 35 U.S.C. 102(a)(1) as being 
anticipated by US 20150169237 ("Ioannou"). The rejection is respectfully traversed as to claim 1, 14, and 20. 
Anticipation requires the disclosure in a single prior art reference of each element of the claim under consideration. In re Dillon 919 F.2d 688, 16 USPQ 2d 1897, 1908 (Fed. Cir. 1990) (en banc), cert. denied, 500 U.S. 904 (1991). 
As discussed in the Examiner Interview, Applicant respectfully asserts that Ioannou does not disclose the features of claim 1, as amended, for at least two reasons. First, moving a page between sub-chains in not based on chain management characteristics. Second, Ioannou does not disclose moving the page without latching.
Claim 1 recites: 
1. A computer-implemented method comprising: 
managing, with a chain manager, a buffer pool of pages into a ring sub- chain comprising pages linked in a ring, and a linear sub-chain comprising pages 
linked in a line from a header; and 
moving a page between the linear sub-chain and the ring sub-chain based 
on a moving schema evaluating a chain management characteristic for the page, 
wherein moving the page does not require latching of the buffer pool. 
A first reason why Ioannou does not anticipate claim 1 is that Ioannou does not disclose the feature of "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page," as recited in claim 1. The Office Action, at page 4, contends that "a mechanism (schema) for moving a unit between the two pools (linear and circular sub- chains) based on certain conditions such as invalidation of a page and a threshold number of units having been written (para. 15, lines 14-18), which state: 
The memory controller is configured to maintain a first pool of units available for reclamation by the unit reclaiming process, to maintain a second pool of units not available for reclamation by the unit reclaiming process, to move a unit from the first pool to the second pool in response to invalidating a first one of the pages contained in the first unit, to return the first unit from the second pool to the first pool after a defined number of units of the set have been written, and to select a unit out of the first pool for reclamation by the unit reclaiming process. 
Thus, Ioannou discloses moving "a unit for the first pool to the second pool in response to invalidating a first one of the pages." Thus, Ioannou does not disclose a "chain management characteristic." Because Ioannou does not disclose a chain management characterisitic, as required by claim 1, Ioannou does not anticipate claim 1 for at least this reason, and Applicants respectfully assert that claim 1, as amended, is allowable.
	With respect to the argument pertaining to the amendment involving evaluation of a chain management characteristic specific to a page being moved, please see the amendment rejection for claim 1 above by Ioannou in view of Cai.
On pages 8-13 of the remarks, the applicant argues:
A second reason why Ioannou does not anticipate claim 1 is that Ioannou does not disclose claim l's feature of "moving the page does not require latching of the buffer pool." As discussed in the Examiner Interview, Ioannou does not disclose any mention of latching, and thus the recitation of "moving the page does not require latching of the buffer pool" is not disclosed, and thus claims 1, 14, and 20 overcome the rejection. For at least this reason, Applicants respectfully assert that claims 1, 14, and 20, as amended, are allowable. 
 Application No. 17/036,8974. Claim Rejections - Obviousness - 35 USC * 103 
The Examiner bears the burden of establishing a prima facie case of obviousness based on prior art when rejecting claims under 35 U.S.C. § 103. In re Fritch, 972 F.2d 1260, 23 U.S.P.Q.2d 1780 (Fed. Cir. 1992). The prior art reference (or references when combined) must teach or suggest all the claim limitations. In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974). 
A. Claims 2-13, and 15-19 are not obvious over Ioannou, Zhang, Wu, Shore, Sun, Khalili, and Shu. 
The Office Action, under 35 U.S.C. 103, rejects: 
* claims 2-6, 8, and 15-16 as being unpatentable over Ioannou in view of US 20110219169 ("Zhang"); *
e claims 7 and 17 as being unpatentable over Ioannou in view of Zhang and CN 110888600 ("Wu"); 
* claims 9 and 18 as being unpatentable over Ioannou in view of Zhang and US 20200251158 ("Shore"); 
* claims 10 and 19 as being unpatentable over Ioannou in view of US 20170090755 ("Sun"); 
* claims 11 and 13 as being unpatentable over Ioannou in view of Zhang and US 11036412 ("Khalili"); 
* claims 12 as being unpatentable over Ioannou in view of Zhang, Khalili, and WO 2018141304 ("Shu"). The rejections are respectfully traversed. 
i. Claims 1, 14, and 20 are not obvious. 
Applicant respectfully asserts that claim 1 is not obvious over Ioannou, Zhang, Wu, Shore, Sun, Khalili, and Shu. The asserted combination does not teach or suggest the features of claim 1, as amended, for at least two reasons as explained above. 
A first reason why claim 1 is not unpatentable over Ioannou, Zhang, Wu, Shore, Sun, Khalili, and Shu, alone or in combination, is that the asserted combination does not teach or suggest the features of "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page," or "moving the page does not require latching of the buffer pool." 
Specifically, Zhang does not obviate the deficiency of Ioannou, since Zhang teaches: 
After these thresholds have been determined, when the DBMS 205 needs to evict a page to make more space in main memory 220, the DBMS 205 may scan through the pages in the buffer pool in any of a variety of orders including, for example, sequential, round robin, random, last recently used, locality based, 
another order, and the like. If a page is above the cold threshold and below the warm threshold and there is space available in the SSS 225, the DBMS 205 may copy the page to the SSS 225 or indicate that the page is to be copied to the SSS 225 as soon as feasible (e.g., by putting a pointer to the page in a data structure such as a queue of pages that are to be copied from the main memory 220 to the SSS 225). After a page has been copied to the SSS 225, the memory freed in the main memory 220 may be used to store another page. Zhang, [0044] (emphasis added). 
Thus, Zhang teaches scanning "through the pages in the buffer pool in any variety of orders." However, Zhang does not teach or suggest "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page," and does not have any mention of latching. Accordingly, for at least these reasons, the combination of Ioannou and Zhang does not render claims 1, 14, and 20 obvious. 
Furthermore, Wu does not obviate the deficiency of Ioannou, and Zhang. In contrast to the features of independent claims 1, 14, and 20, Wu teaches: 
"organizing a cold dry clean linked list, a cold dirty linked list and a mixed linked list of the flash memory buffer area by adopting a least recently used principle; setting the size of a time window of a buffer area to represent the range of the data page which is accessed recently. Wu, [0009] (emphasis added). 
Thus, Wu teaches "adopting a least recently used principle," but does not teach or suggest "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page," and does not have any mention of latching. Accordingly, for at least these reasons, Wu (alone or in hypothetical combination) does not render claims 1, 14, and 20 obvious.
Furthermore, Shore does not obviate the deficiency of Ioannou, Zhang, and Wu. In contrast to the features of independent claims 1, 14, and 20, Shore teaches: 
"The present disclosure is drawn to apparatuses, systems, and methods for managing row access counts. Each row of the memory may include a number of memory cells which hold an access count of the row they are located on. These memory cells may generally be referred to as counter memory cells. In some 
embodiments of the disclosure, the counter memory cells are additional memory cells to the memory cells in the row of memory. In some embodiments of the disclosure, the counter memory cells are included in the memory cells of the row of memory. The individual counter memory cells for a given row may store bits that, when taken together, represent an access count for that row." Shore, [0012] (emphasis added). 
Thus, Shore teaches "managing row access counts," but does not teach or suggest "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page." Moreover, the only context of latching provided in Shore states that a "command signal may be generated responsive to the value of the access count being greater than the value of the threshold. An address associated with the accessed wordline may be latched responsive to the command signal," but does not mention "moving the page does not require latching of the buffer pool" as recited by independent claims 1, 14, and 20. Accordingly, for at least these reasons, Shore (alone or in hypothetical combination) does not render claims 1, 14, and 20 obvious. 
Furthermore, Sun does not obviate the deficiency of Ioannou, Zhang, Wu, and Shore. In contrast to the features of independent claims 1, 14, and 20, Sun teaches: 
"determining a target buffer for storing the target data between a first buffer and a second buffer, where the first buffer is a buffer preset in a memory in an electronic device and the second buffer is an inherent buffer in the SSD." Sun, [0010] (emphasis added). 
Thus, Sun teaches "a first buffer" and "a second buffer," but does not disclose moving a page between the first and second buffers, and thus does not teach or suggest "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page."
Moreover, Sun has no mention of latching, and thus also fails to teach or suggest "moving the page does not require latching of the buffer pool" as recited by independent claims 1, 14, and 20. Accordingly, for at least these reasons, Sun (alone or in hypothetical combination) does not render claims 1, 14, and 20 obvious. 
Furthermore, Khalili does not obviate the deficiency of Ioannou, Zhang, Wu, Shore, and Sun. In contrast to the features of independent claims 1, 14, and 20, Khalili teaches: 
"As illustrated, memory device 120 includes I/O (input/output) buffer 126 as a buffer to send data from media 124 through I/O 122 to host 110. I/O buffer 126 represents a buffer for queuing up data to send to host 110. The 1/O buffer is used in both Mode 1 and Mode 2. In one example, 11O buffer 126 is part of 11O 122. The 11O buffer is specified separately for purposes of discussion regarding the two 
read modes." Khalili, col. 7, lines 21-26 (emphasis added). Thus, Khalili teaches "mode 1" and "mode 2," but does not disclose moving a page between the first and second buffers, and thus does not teach or suggest "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page." 
Moreover, Khalili has no mention of latching, and thus also fails to teach or suggest "moving the page does not require latching of the buffer pool" as recited by independent claims 1, 14, and 20. Accordingly, for at least these reasons, Khalili (alone or in hypothetical combination) does not render claims 1, 14, and 20 obvious. 
Furthermore, Shu does not obviate the deficiency of Ioannou, Zhang, Wu, Shore, Sun, and Khalili. In contrast to the features of independent claims 1, 14, and 20, Shu teaches: "The synchronization module is configured to: when all the dirty data in the memory cache or the dirty data of the file to be synchronized is merged, write the dirty data into the first flash buffer when the data synchronization is needed; when the first flash buffer has been When full, the first notification is sent to the backfill module, and when data synchronization is required, all dirty data in the memory cache or dirty data of the file to be synchronized is merged and written into the second flash buffer; the second flash buffer When it is full, the second notification is sent to the backfill module, and when the data synchronization is needed, all the dirty data in the memory cache or the dirty data of the file to be synchronized is merged and written into the first flash buffer." Shu, [0006] (emphasis added). 
Thus, Shu teaches "a first flash buffer" and "a second flash buffer," but does not disclose moving a page between the first and second buffers, and thus does not teach or suggest "moving a page between the linear sub-chain and the ring sub-chain based on a moving schema evaluating a chain management characteristic for the page." 
Moreover, Shu has no mention of latching, and thus also fails to teach or suggest 
"moving the page does not require latching of the buffer pool" as recited by independent claims 1, 14, and 20. Accordingly, for at least these reasons, Shu (alone or in hypothetical combination) does not render claims 1, 14, and 20 obvious. 
Applicant's arguments filed regarding the disclosure pertaining to the amended limitations including evaluation of chain management characteristics and the latching requirement have been fully considered but they are not persuasive in view of the present rejection. The Office disagrees. The present rejection includes Cai in combination with Ioannou, where Cai provides for moving a page between two linked lists (sub-chains) based on evaluation of bit indicators corresponding to the pages being moved without providing for a requirement relating to latching of the main memory comprising the linked lists.
On page 13 of the remarks, the applicant argues:
ii. Claims 2-13 and 15-19 are not obvious. 
Claims 2-13 ultimately depend from claim 1; and claims 15-19 ultimately depend from claim 14, therefore claims 2-13 and 15-19 are allowable by virtue of their dependency on allowable independent claims. 
	As for the arguments directed to dependent claims based on their dependency on the independent claims 1 and 14, please see the amended rejections and the responses pertaining to claims 1 and 14 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /GAUTAM SAIN/Primary Examiner, Art Unit 2135